Case 3:19-cr-O0060-MCR Document 32 Filed 11/08/19 Page 1 of 6

_ IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
Vv. Case Number 3:19cr60/MCR

NOAH D. STIRN
/

FACTUAL BASIS FOR GUILTY PLEA

The defendant admits that if this case were to proceed to trial, the government

could prove the following facts. |
On or about May 8, 2019, the United States Marshals Service, Northern
District of Florida, notified the FBI that a letter was received at the United States
District Court for the Northern District of Florida, in Pensacola, which had been
mailed on May 7, 2019. The letter was addressed to the “Clerk of U.S. District
Court, One North Palafox Street, Pensacola, Florida 32502-5658” and signed by
“Mr. Noah D. Stirn, DC# Y52583, DOB XX-XX-1995,.” The letter stated, in
summary, that judges of the Court had been followed home and, if they do not resign
from their positions, the doors of their homes will be kicked in and gang members
would “viciously murder” the judges. The letter also articulated that an explosive
device had been placed in the federal courthouse, and that it was made of “Texter

Unibox C4” and set for a timed detonation. Instructions were included demanding

1
Case 3:19-cr-00060-MCR Document 32 Filed 11/08/19 Page 2 of 6

a wire transfer of $50,000 to a specified account. The letter stated that only once
the defendant had “received confirmation that the funds have been deposited, I will

“call off the murders of both you Clerk, and the Judges death, along with your
families.” Additional articulated orders involved not reporting the matter to
authorities and providing a two week deadline to comply. Law enforcement
protocols were put in place based upon the letter. A review of law enforcement

-records revealed the United States District Court for the Southern District of Florida
had also just received two such letters threatening bombs/explosives that led to K9
sweeps of the federal building in Miami, Florida.

In: summaty, on or about April 26, and May 10, 2019, the United States
Marshals Service, Southern District of Florida, received letters addressed to the
“United States District Court, Southern District of Florida, Office of the Clerk,
Room 8NO9, 400 North Miami Avenue, Miami, Florida 33128-7716" and
‘postmarked from “Noah D. Stim, DC# Y52583,-B.R.C.F, 5914 Jeff Ates. Road,
Milton, FL 32583” (on or about April 23 and May 6, 2019). The letters stated,
amongst other things, “T have assisted in planning and strategy to place Texter
Unibox C4 into your judicial chambers, explosives, in order to assassinate
Magistrate Judge P. White for his political wrongdoing. There are bombs in your
building.” It further stated “Im not crazy. This is no damn joke.” The letters made

specific reference to the “Islamic State” and noted that explosives were going to
2
Case 3:19-cr-O0060-MCR Document 32 Filed 11/08/19 Page 3 of 6

detonate.

On or about May 14, 2019, the Social Security Administration in Pensacola
received a letter postmarked May 13, 2019. The letter contained threats stating
“This letter is not a hoax... There is very much explosive material in your
building...the explosive material consists of Texter Unibox C4, along with
fertilizer,” and “this is a direct attack on the U.S. Government,” and was signed by
“Noah D, Stim, DC# Y52583, D.O.B XX/XX/I1 995.” The Social Security
Administration building was evacuated, closed, and swept by the Pensacola Police
Department K-9 unit per law enforcement protocols.

On or about May 15, 2019, the United States Attorney’s Office in Pensacola
received a similar letter postmarked May 14, 2019. The letter was addressed by
Noah Stirn. The letter consisted of'a description of multiple improvised explosive
devices placed in the building and in multiple vehicles around the building. The
federal prosecutor’s office was evacuated and swept by | the Pensacola Police
Department K-9 unit as per law enforcement protocols.

On or about May 16, 2019, Blackwater River Correctional Facility staff
disclosed to the FBI that Noah D. Stim placed four other letters into the outgoing
mail the previous day, but the letters had not yet left the facility. The four letters
were addressed to: °

-Clerk of the United States District Court in Panama City, Florida
| 3
_ Case 3:19-cr-O0060-MCR Document 32 Filed 11/08/19 Page 4 of 6

-Clerk of the United States District Court in Gainesville, Florida
-Clerk of the United States District Court in Tallahassee, Florida
-The Federal Public Defender’s Office in Pensacola, Florida

These four letters were seized by the FBI pursuant to legal process for evidentiary
purposes.
On or about May 17, 2019, a letter addressed to the “Secretary of State, 500 5.
Bronough Street Room 316 Tallahassee, Florida 32399-0250” was received by the
Florida Department of State, which was postmarked May 14, 2019. The letter was
. postmarked from “Mr. Noah Devon Stirn, DC# ¥52583, Blackwater C.F., 5914 Jeff
Ates Road, Milton, F lorida 32583.” The letter stated “THIS LETTER IS NOT A
JOKE OR A HOAX” and described that explosives, pipe bombs and “Texter Unibox
C4” was placed in their offices and “...a car bomb for the Secretary of State which
should be in place as you receive this letter.” This letter prompted an evacuation of
the building in Tallahassee.
On or about May 17, 2019, FBI Special Agents attempted to interview Noah .
D. Stirn at the Blackwater River Correctional Facility. After being provided his
Miranda warnings and waiving same, Stirn admitted to agents that he authored the
letters and placed them in the outgoing mail. Stir stated that he disagreed with
various policies of the United States Government and these letters were his attempt
to change the policies of the United States. He told agents that employees of the

_ government “could be considered the enemy.” Stirn informed the FBI that he
4
Case 3:19-cr-O0060-MCR Document 32 Filed 11/08/19 Page 5 of 6

would not stop mailing letters of this nature. Interviews of members of the
Blackwater River Correctional Facility staff revealed a process through which
inmates send mail marked as “Legal Mail.” The staff logs the inmate’s name, date
it was received, the mailing address, the initials of the employee who collected the

letters, and the date the mail was provided to the United States Postal Service. This
1 : .
further confirmed the aforementioned letters were mailed by Noah D. Stirn.

A review of the Blackwater River Correctional Facility mail logs reflects that
Stim mailed/; attempted to mail approximately 21 letters between April 22 — May 20,
2019. Some were intercepted by the FBI before they were actuaily mailed and were
never opened until seized by law enforcement.

The defendant, Noah Stirn, now admits to mailing all of the letters as charged
in the indictment, which is incorporated herein as true and correct.

Elements of the Offenses

Mailing Threatening Communications:

1. The defendant mailed (or caused to be delivered by the Postal Service) a
communication addressed to any other person;

2. The communication contained a true threat to injure a person; and

3. The defendant acted knowingly and willfully.

Threatened Use of Explosives:

The defendant, through the use of mail, telephone, telegraph, or other instrument
of interstate or foreign commerce;

Maliciously conveyed false information;

In and affecting interstate or foreign commerce;

Knowing it to be false;

Concerning an attempt or alleged attempt being made, or to be made

5

=
>

Faw py
Case 3:19-cr-O0060-MCR Document 32 Filed 11/08/19 Page 6 of 6

a. to kill, injure, or intimidate any individual; or
b. unlawfully to damage or destroy any building, vehicle, or other real or

personal property; and was

' 6, By means of fire or an explosive.

Lo o4yY
CHRISTOPHER RABBY
Attorney for Defendant
Florida Bar No. 947563
445 East Government Street
Pensacola, Florida 32502
~ (850) 437-9410

Date

Aw

NOAH D. STIRN
Defendant

| lo/as [ia |

Date

LAWRENCE KEEFE
United States Attorney

DAVID L. GOLDBERG
Assistant U.S. Attorney
Northern District of Florida
Member of the Maryland Bar

21 East Garden Street, Suite 400
Pensacola, Florida 32502

(850) 444-4000

ule \\«

Date

ALA T
MICHELLE DAFFIN
Florida Bar No. 0640761 |
Assistant United States Attorney
Northern District of Florida
1001 E. Business Hwy 98, #200
Panama City, Florida 32401
850-767-5006

li- Fri

Date
